ORDER
HENRY WOODS, District Judge.
The Court will treat plaintiffs’ response to Petition to Remove as a motion to remand this matter to state court. Defendants allege that the individual defendant Dwight Harshaw's residence should be disregarded in determining whether or not *67this court may exercise its diversity jurisdiction. Plaintiffs’ complaint alleges in part that defendant Harshaw acted within the scope of his authority as agent of defendant Southwestern Bell in the transaction at issue. If plaintiff proved the allegations of its complaint, it would not be entitled to relief against defendant Harshaw. Harshaw is alleged to be a disclosed agent of Southwestern Bell acting within the scope of his authority. Arkansas law would not permit a recovery against Harshaw under this state of facts, Ferguson v. Huddleston, 208 Ark. 353, 186 S.W.2d 152 (1945), and therefore his Arkansas residence will be ignored by this court in accepting the removal petition. The motion to remand to state court is denied. See, e.g., Fields, Inc. v. Hunt-Wesson Foods, Inc., 397 F.Supp. 707 (W.D.Okla.1975).